NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 05/31/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2 and 14 have been cancelled.
Claims 1, 3-13, and 15-20 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/13/2022 and 06/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan Lehnardt, Attorney of Record, on 06/30/2022.

The application has been amended as follows: To the claims as filed on 05/31/2022:
Claim 1, lines 5-7, “wherein the motor, in a first configuration, resists motion of the user during an exercise in a first direction and the motor, in a second configuration, resists motion of the user during an exercise in a second direction” has been amended to --wherein the motor, in a first configuration, resists upward motion of the user during a first exercise by providing a downward resisting force, and the motor, in a second configuration, assists upward motion of the user lifting the weight during a second exercise by providing an upward assisting force--

Claim 16, lines 5-7, “wherein the motor, in a first configuration, resists motion of the pull handles during an exercise in a first direction and the motor, in a second configuration, resists motion of the pull handles during an exercise in a second direction” has been amended to --wherein the motor, in a first configuration, resists motion of the pull handles during a first exercise by providing a resisting force, and the motor, in a second configuration, assists upward motion of the user lifting the weight during a second exercise by providing an upward assisting force--

Reasons for Allowance
Claims 1, 3-13, and 15-20 are allowed in view of the above examiner’s amendments.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose an exercise machine in combination with all of the structural and functional limitations, and further comprising a resistance mechanism including a motor configured to selectively resist motion of a user and assist the user in lifting a weight, wherein the motor, in a first configuration, resists upward motion of the user during a first exercise by providing a downward resisting force or resists motion of pull handles during a first exercise by providing a resisting force, and the motor, in a second configuration, assists upward motion of the user lifting the weight during a second exercise by providing an upward assisting force, and a console configured to control the resistance mechanism and guide the user through a workout using the exercise machine using a projected laser to assist the user in performing the workout properly.
The closest prior art of record to Anders (US Patent No. 7,163,488) teaches an exercise machine comprising a resistance mechanism including a motor (106a, 106b) that is configured to support and assist a user in lifting a barbell while performing an upward motion with the barbell during an exercise, and further teaches a console (112, 114) configured to control the resistance mechanism (Col. 6 lines 4-20) and guide the user through a workout using a projected laser (light curtains 350a, 350b, Col. 9 lines 38-42). However, Anders does not teach the motor being configured to resist an upward motion of a user by providing a downward resisting force, nor does Anders teach pull handles attached to cables where the motor resists motion of the pull handles during an exercise by providing a resisting force.
The prior art of record to Smith et al. (US Publication No. 2017/0319941) teaches an exercise machine comprising a resistance mechanism including a motor (130) that is configured to provide resistance to a variety of pull cables with pull handles located at respective ends thereof (paragraph 32), and further teaches a console (108) that is provided with user controls. However, Smith et al. does not teach the motor being configured to assist a user in lifting a weight, such that the motor is configured to assist upward motion of the user lifting the weight by providing an upward assisting force, or the console guiding the user through a workout using a projected laser to assist the user in performing the workout properly.
The prior art of record to Kim (US Publication No. 2016/0303453) teaches a Taekwondo Poomsae training system that uses a projected laser (60) to guide movement of a user’s feet throughout an exercise. Kim does not teach a resistance mechanism including a motor to selectively resist motion of a user and assist the user in lifting a weight.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784